DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 10/30/2020 has been entered.

Response to Amendment
The amendments filed on 10/30/2020 does not put the application in condition for allowance.
Examiner withdraws all the rejections in prior office action due to the amendments.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10, 12-14, 17-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 10, the limitation of “the surface” lacks antecedent basis. It is also unclear what “surface” the electrode is formed on.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 10, 13-14, and 17-24 is/are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Turner (US Pub No. 2010/0331194)
Regarding Claim 10, Tuner et al. discloses a method for detecting a plurality of single-molecules in parallel using a circuit [Abstract, 0085, Fig. 1A] comprising a plurality of channels [120, Fig. 1A, 0076], wherein each channel comprises a membrane having a nanopore [150, Fig. 1A, 0076]
located between first and second electrolyte reservoirs [160, and 170, Fig. 1A, 0076, 0081, and para. 96 discloses ionic concentration between biological buffer and a fluid region] and a preamplifier having an electrode formed on the surface thereof [Fig. 6, 0124, 0135 teaches electrode, CMOS amplifier in para. 0124], comprising:  causing a target molecule to pass through the nanopore using; and measuring a current through the nanopore to detect the presence of a biomolecular entity [0027, a polymer molecule].
Regarding Claim 13, Turner et al. is relied upon for the reasons given above, Tuner et al. teaches wherein the first electrolyte reservoir in each channel is physically and electrically isolated from further first electrolyte reservoirs in other channels and wherein the second electrolyte reservoir in each channel is physically and electrically isolated from further second electrolyte reservoirs in other channels [Fig. 1A, 0090-0091, 0096].
Regarding Claim 14, Turner et al. is relied upon for the reasons given above, Tuner et al. teaches wherein the electrode comprises at least one of Ag/AgCl, platinum, gold, or unchlorinated silver [0091, 0142].
Regarding Claim 17, Turner et al. is relied upon for the reasons given above, Tuner et al. teaches wherein the first and second electrolyte reservoir are located on opposite sides of the preamplifier [Turner: fig. 1A, 0090-0091].
Regarding Claim 18, Turner et al. is relied upon for the reasons given above, Tuner et al. teaches wherein the nanopore comprises a solid state nanopore [0100].
Regarding Claim 19, Turner et al. is relied upon for the reasons given above, Tuner et al. teaches wherein the nanopore comprises a biological nanopore [0215].
Regarding Claim 20, Turner et al. is relied upon for the reasons given above, Tuner et al. teaches wherein the electrode is in direct contact with one of the first or second electrolyte reservoirs [0091, Fig. 1, Fig. 8,].
Regarding Claim 21, Turner et al. is relied upon for the reasons given above, Turner et al. discloses wherein the nanopore has a diameter of 2-3 nm [0085].
Regarding Claim 22, Turner et al. is relied upon for the reasons given above, Turner et al. discloses wherein the preamplifier is located in one of the first electrolyte reservoir or second electrolyte reservoir [Fig. 1A, 0075].
Regarding Claim 23, Turner et al. is relied upon for the reasons given above, Turner et al. discloses wherein the target molecule is a Deoxyribonucleic acid molecule [0072].
Regarding Claim 24, Turner et al. is relied upon for the reasons given above, Turner et al. discloses further comprising: generating a voltage gradient between the first and the second electrolyte reservoirs, each channel causing any target molecules in each channel to pass through the nanopore from the first electrolyte reservoir to the second electrolyte reservoir [Fig. 10, 0046].

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 10, 13, 17, 18, 20-24 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Merz (WO2008132643, Machine translation as US Pub No. 2010/0066348) in view of Kayyem (US Pub No. 2008/0202927) 
Regarding Claim 10, Merz et al. teaches method for detecting a plurality of single-molecules in parallel using a circuit comprising a plurality of channels [Fig. 5c, CMOS process technology allows the manufacturing of large arrays of nanopore FETs enabling massive parallel sequencing at high speed, 0083, and 0133], wherein each channel comprises a membrane having a nanopore located between first and second electrolyte reservoirs [Fluid chambers 56 and 58, are between nanopore 54, 0070, 0067] and a preamplifier comprising:  causing a target molecule to pass through the nanopore using; and measuring a current through the nanopore to detect the presence of a biomolecular entity [0068-0070]

Kayyem et al. teaches a preamplifier with an electrode which can be located on the surface of a board or a chip used to provide an increased signal-to-noise ratio [0097].
Since Merz et al. is open to an amplifier on the chip/die in order to prevent signal loss [0133], it would have been obvious to one of ordinary skill in the art at the time the invention was made to apply the preamplifier of Kayyem et al. on the surface of the chip/die of Merz et al. in provide an increased signal-to-noise ratio [0097].
Regarding Claim 13, within the combination above, modified Merz et al. is silent on wherein the first electrolyte reservoir in each channel is physically and electrically isolated from further first electrolyte reservoirs in other channels and wherein the second electrolyte reservoir in each channel is physically and electrically isolated from further second electrolyte reservoirs in other channels.
Since modified Merz et al. teaches an large array of nanopores enabling massive parallel sequencing at high speed [0133], it would have been obvious to one of ordinary skill in the art at the time the invention was made to implement additional reservoirs and nanopores to the teaching of modified Merz et al. in order to enable massive parallel sequencing at high speed [0133].
Regarding Claim 17, within the combination above, modified Merz et al. teaches wherein the first and second electrolyte reservoir are located on opposite sides of the preamplifier [See rejection of claim 10].
Regarding Claim 18, within the combination above, modified Merz et al. teaches wherein the nanopore comprises a solid state nanopore [0036].
Regarding Claim 20, within the combination above, modified Merz et al. teaches wherein the electrode is in direct contact with one of the first or second electrolyte reservoirs [See rejection of claim 10].
Regarding Claim 21, within the combination above, modified Merz et al. teaches wherein the nanopore has a diameter of less than 10 nm [0029] overlapping the claimed between 1nm to 10nm.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP §2144.05.
Regarding Claim 22, within the combination above, modified Merz et al. teaches wherein the preamplifier is located in one of the first electrolyte reservoir or second electrolyte reservoir [See rejection of claim 10].
Regarding Claim 23, within the combination above, modified Merz et al. teaches wherein the target molecule is a Deoxyribonucleic acid molecule [0026].
Regarding Claim 24, within the combination above, modified Merz et al. teaches further comprising: generating a voltage gradient between the first and the second electrolyte reservoirs, each channel causing any target molecules in each channel to pass through the nanopore from the first electrolyte reservoir to the second electrolyte reservoir [0023-0026].
Claim 12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Merz (WO2008132643, Machine translation as US Pub No. 2010/0066348) in view of Kayyem (US Pub No. 2008/0202927) as applied above in addressing claim 10, in further view of Yang (US Pub No. 2004/0262636)
Regarding Claim 12, within the combination above, modified Merz et al. is silent on wherein the preamplifier comprises a low noise multi channel CMOS preamplifier.
Yang et al. teaches a low noise preamplifier [0217] used to increase the signal to noise ratio [0217].
.
Claim 14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Merz (WO2008132643, Machine translation as US Pub No. 2010/0066348) in view of Kayyem (US Pub No. 2008/0202927) as applied above in addressing claim 10, in further view of Mayer (US Pub No. 2007/0202495)
Regarding Claim 14, within the combination above, modified Merz et al. is silent on wherein the electrode comprises at least one of Ag/AgCl, platinum, gold, or unchlorinated silver.
Mayer et al. teaches the use of Ag/AgCl electrode attached to an amplifier [0062].
Since Merz et al. also teaches the use of an amplifier, it would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize the Ag/AgCl electrode of Mayer et al. with the amplifier of modified Merz et al. as it is merely the selection of a convention electrode of amplifiers in the art and one of ordinary skill would have a reasonable expectation of success in doing so.
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Claim 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Merz (WO2008132643, Machine translation as US Pub No. 2010/0066348) in view of Kayyem (US Pub No. 2008/0202927) as applied above in addressing claim 10, in further view of Leburton (US Pub No. 2009/0084688)
Regarding Claim 19, within the combination above, modified Merz et al. is silent on wherein the nanopore comprises a biological nanopore

Since modified Merz et al. teaches the use of a nanopore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize the biological nanopore of Leburton et al. with the nanopores of modified Merz et al. in order to provide a pore with higher resolution [0045].
Response to Arguments
Applicant’s arguments with respect to claim(s) 10, 12-14, and 17-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y SUN whose telephone number is (571)270-0557.  The examiner can normally be reached on 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/MICHAEL Y SUN/Primary Examiner, Art Unit 1726